        Case 2:18-cv-00002-BMM Document 73 Filed 03/04/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

                                                     CV-18-02-BU-BMM
 JOHN MEYER,

                 Plaintiff,

       vs.                                                    ORDER

 BIG SKY RESORT; DYNAFIT
 NORTH AMERICA,

                 Defendant.


      Plaintiff John Meyer (“Meyer”) has filed what he fashions as a motion for a

protective order. (Doc. 66.) Meyer is an attorney licensed to practice in the State

of Montana and in this District. Meyer has chosen to represent himself in this

matter despite the repeated recommendations from the Court that he obtain counsel

experienced in personal injury litigation to represent him.

      Meyer seeks an order from the Court that would allow his deposition to be

recorded and broadcast live through his Facebok account. (Doc. 67 at 2.)

Defendants Big Sky Resort (“Big Sky”) and Salewa USA LLC (“Salewa”)

(improperly identified on the caption as Dynafit North America) oppose the

motion. (Doc. 68 and Doc. 69.)




                                          1
        Case 2:18-cv-00002-BMM Document 73 Filed 03/04/19 Page 2 of 3



      Meyer argues that the public generally can gain access to litigation

documents and information produced during discovery unless party that opposes

disclosure demonstrates “good cause” as to why a court should issue a protective

order. (Doc. 67 at 2.) Meyer’s request turns the usual procedure on its head. A

party typically can seek a protective order once it knows the content of the

information that it seeks to protect. The parties do not yet know what information

will be revealed during the course of Meyer’s deposition.

      Big Sky served Meyer with a notice of deposition on February 1, 2019.

(Doc. 67 at 2.) Big Sky has notified Meyer, as is its right, to record the deposition

by stenographic and videographic means. Big Sky had set Meyer’s deposition for

February 25, 2019. The parties have agreed to continue Meyer’s deposition until

after the Court rules on Meyer’s motion.

      The video recording of a deposition typically involves the recording of the

deponent answering questions rather than the recording of the lawyer asking the

questions. Meyer’s motion fails to indicate where he intends to train the camera on

his laptop computer that will serve as the transmitting device for his proposed

livestream. Counsel for Big Sky has indicated his discomfort at having his image

broadcast across Meyer’s Facebook account. The Court will be in a better position

to decide this matter once it has reviewed a video recording of Meyer’s deposition.




                                           2
        Case 2:18-cv-00002-BMM Document 73 Filed 03/04/19 Page 3 of 3



      Meyer may seek to publish the video recording of his deposition after the

parties have had the chance to review its content. This approach removes the

potential grandstanding concerns raised by Counsel for Big Sky of Meyer’s efforts

to livestream the deposition. Any party may oppose future efforts to publish

Meyer’s deposition through a request for a protective order.

                                  ORDER

      The Court hereby ORDERS that Meyer’s motion for a protective order to

allow the livestreaming of his deposition through his Facebook account is

DENIED.

       Meyer remains free to seek an order to publish the video recording of his

deposition on his Facebook account after the completion of his deposition and the

parties have had the chance to review its content to determine whether to seek a

protective order.

      DATED this 4th day of March, 2019.




                                         3
